In a proceeding to confirm an arbitration award and for entry of a judgment thereon, petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County, dated June 25, 1973, as, upon reargument, adhered to an earlier decision deferring confirmation and entry of judgment by consolidating the proceeding with three actions pending before the same court and referring all said consolidated matters to a Referee for hearing and determination. Order reversed insofar as appealed -from, on the law, with $20 costs and disbursements; application granted; award confirmed; and judgment directed to be entered thereon. There is no reason not to confirm the arbitration award and to enter judgment thereon. The arbitration proceeding involved petitioner’s claim for work, labor and services and is independent of petitioner’s class action brought under article 3-A of the Lien Law (Mansfield v. Jimden Realty Oorp., 36 A D 2d 623). Since the application to confirm the award was made within one year (CPLR 7510) and none of the grounds set forth in CPLR 7511 was advanced to vacate or modify the award, Special Term erroneously refused to confirm the award. Hopkins, Acting P. J., Latham, Gulotta, and Christ, JJ., concur.